Exhibit 10.37

 

LOGO [g451924image001.jpg]

Financing agreement

Between the undersigned:

ABN AMRO Commercial Finance

A French limited company (S.A.) with share capital of €20,000,015

Whose registered office is located at: 39, Rue Anatole France

92532 LEVALLOIS PERRET Cedex

RCS Nanterre 410 750 863

Hereinafter referred to as “ABN AMRO COM FIN”, on one side,

And

OFFICE DEPOT BS

A simplified joint-stock company (SAS) with share capital of €140.803.200

Whose registered office is located at: 126, Avenue du Poteau

60300 SENLIS

RCS 324 559 970

Hereinafter referred to as “the Client” on the other side

Preliminary Title: Definitions

For the purposes of this agreement, the following terms are defined as follows:

Eligible receivables: In order to be eligible under the terms of this Agreement,
receivables (“Eligible Receivables”) must fulfil all of the following
conditions:

 

  - be unquestionable, liquid and denominated in euros,

 

  - correspond to firm sales which have been delivered or services which have
been provided,

 

  - have a due date in line with applicable regulations,

 

  - be issued to any type of debtor located in metropolitan France or in the
OECD and agreed in advance by ABN AMRO COM FIN.

Current account: An account held in the Client’s name with ABN AMRO COM FIN in
which all transactions which this Financing Agreement refers to, that constitute
the account balance shall be registered.

Cashing accounts: Bank accounts belonging to the Client dedicated to the
collection of payments received on behalf of ABN AMRO COM FIN in the context of
the management contract granted by ABN AMRO COM FIN.

A Significant Unfavorable Event is defined by the following:

 

  - The customer’s financial situation presents a very significant imbalance
which can question the company’s sustainability.

 

  - The Customer controls (owns) companies the importance of which is
significant and which are the object of a judgment of liquidation.

 

  - The Customer is the object of a statement of bankruptcy (suspension of
payments).

 

  - The Customer, has lost in less than 36 months more than half of share
capital, without the reconstitution of shareholders’ equity, or without Bank of
France being informed of this reconstitution.

 

  - A legal representative of the Customer, is under particular scrutiny, for
example because of a judgment of personal bankruptcy or a ban to manage a
company.

 

  - Companies that own and/or control the majority of shares of the Customer,
are the object of a judgment of liquidation.

 

  - The Customer has taken over a company rated P by the Bank of France and
existing management team of the P rated company is not substantially modified.

 

  - The Customer exercises the function of legal representative in more than two
companies which are object of a judgment of liquidation in the last 5 years.

Service fees: ABN AMRO COM FIN’s remuneration, covering both the cost of the
services and of the risk client. This commission is only applicable if the
Client activates the financing line.

Financing fees: ABN AMRO COM FIN’s remuneration, covering the delivery of
funding prior to the settlement date. This commission is only applicable if the
Client activates the financing line.

Dilution: dilutions refer to any credit which reduce the balance of transferred
receivables without a corresponding cash entry in the dedicated bank account and
particularly include credits, discounts, year-end rebates, advertising costs,
direct payments (except by Acquisition card) and disputes.

Disputes: failure of a debtor to pay, for any reason other than declared
insolvency (Bad Debt) as soon as the receivable associated can be considered as
bad debt from the accounting point of view and at the latest 120 days after the
due date.

Bad Debt: opening of a legal procedure according to Book VI of the French
Commercial Code vis à vis the debtor.



--------------------------------------------------------------------------------

Title 1: Purpose of the Agreement

This Agreement allows the Client to obtain from ABN AMRO COM FIN the financing,
by subrogatory transfer without recourse, of any commercial receivables arising
from its activity of supply of office products and furniture.

For the purposes of managing the financing of its business cycle, the Client
applied for, and ABN AMRO COM FIN agreed to provide, a confirmed financing line
without recourse for commercial receivables (Title 2) which can be activated at
its initiative (Title 3).

This facility should not be used by Office Depot Inc. to avoid a breach of any
of the covenants stated in the Amended and Restated Credit Agreement dated
May 25, 2011

Title 2: Back-up line of confirmed financing

Article 1: Amount, term

ABN AMRO COM FIN grants the Client irrevocably a Back-up line of confirmed
financing for an amount of €60,000,000 (sixty million euros) for a period of two
years from the date of signature of this agreement.

Article 2: Back-up fees

The Client shall pay a monthly Back-up fee, subject to VAT, of €18,000 (eighteen
thousand euros) excl. VAT. It is stipulated that this fee is only payable on a
pro rata basis for the period during which the financing line is not activated
under the conditions set out in Title 2 herein.

The Back-up fee shall be payable by transfer from the bank account whose
references are attached (appendix 8), in advance, on the 25th of each month,
from March 2012.

Title 3: Activation/Deactivation of the financing line

Article 1: Activation of the financing line

The Client may activate the financing line at any time by sending ABN AMRO COM
FIN an email confirmed by a registered letter with acknowledgment of receipt.

The financing line shall be entirely activated within 3 (three) working days
following the client’s request providing all requirements mentioned in article 5
are met.

The Parties agree that the Client may activate the financing line for a minimum
period of 6 (six) months.

On the day the Agreement is deactivated, the Back-Up line automatically comes
into effect under the conditions set out in article 2 below.

Article 2: Deactivation of the financing line

The Client may deactivate the financing line and move back into “back-up” mode
at any time by sending ABN AMRO COM FIN an email confirmed by a registered
letter with acknowledgement of receipt.

In this case, the Back-up line of confirmed financing referred to in Title 2
will be built up as transactions generated by activation of the financing line
are liquidated, in particular following the payment of receivables by debtors.

Article 3: Scope

In order to be eligible under the terms of this Agreement, receivables
(“Eligible Receivables”) must fulfil all of the following conditions:

 

  - be unquestionable, liquid and denominated in euros,

 

  - correspond to firm sales which have been delivered or services which have
been provided,

 

  - have a due date in line with applicable regulations (article L.441-6 of the
French Commercial Code),

 

  - be issued to any type of debtor located in metropolitan France or in the
OECD and agreed in advance by ABN AMRO COM FIN.

The following are explicitly excluded from the scope of this Agreement:

 

  - Receivables arising from deposits and/or down payments.

 

  - Receivables corresponding to conditional sales or consignment sales.

 

  - Receivables giving rise to partial, provisional or pro forma invoicing.

 

  - Receivables corresponding to intermediary invoices in the context of
corporate or other similar contracts, whose payment, even after receipt without
reservations, is dependent on the achievement of a performance obligation.

 

  - Receivable arising from fees, charges or penalties payable by debtors.

 

  - Receivables corresponding to a subcontracted activity.

 

  - Receivables owed by the Client’s suppliers.

 

  - Receivables owed by companies over which the Client has effective control
via membership of their management or executive board, or of their financial
structure or which exercise the same type of effective reciprocal control.

 

  - Receivables corresponding to work in progress.



--------------------------------------------------------------------------------

Compliance with the eligibility conditions for the transferred receivables shall
be the Client’s responsibility, ABN AMRO COM FIN does not have any control over
this; it is stipulated that the Client shall send ABN AMRO COM FIN, at its
request, any document or any useful information in connection with transactions.

The Client shall refrain from entering into any agreement (mobilization of
receivables, factoring or other) causing a third party to come into competition
with ABN AMRO COM FIN with regards to the Eligible Receivables.

The Client undertakes to transfer to ABN AMRO Commercial Finance title over all
receivables which are freely transferable.

Article 4: Current account agreement

The transactions handled pursuant to this Agreement shall be recorded in a
current account opened in the name of the Client in the books of ABN AMRO COM
FIN; the sums due by ABN AMRO COM FIN as well as all sums due by the Client
pursuant to this Agreement shall be recorded in this current account (the
“Current Account”).

The reciprocal discounts, debts and receivables recorded in the Current Account
constitute solely account entries, all such entries being indivisibly merged.
Any debit balance arising from this merger shall be immediately due and every
credit balance shall be immediately available within the limits set out in
Article 6 herein.

The Client and ABN AMRO COM FIN agree that the aforementioned reciprocal
receivables and debts arising from performance of this Agreement are related and
indivisible, in such a way that they constitute each other’s guarantee and
mutually offset each other even when the conditions required for legally
offsetting are not met.

As many sub-current-accounts may be opened in the name of the Client as
necessary and shall all be part of the Current Account.

The Client’s Current Account shall not contain any overdraft authorisation.
Should a debit position arise, in particular in respect of the payment of any
receivables held by ABN AMRO COM FIN against the Client, ABN AMRO COM FIN shall
immediately be entitled to claim repayment of the corresponding amounts from the
Client.

ABN AMRO COM FIN shall send the Client a monthly Current Account statement. Each
statement shall be deemed to reflect the reality and the accuracy of the
transactions between the Client and ABN AMRO COM FIN, except for obvious errors
or motivated and justified disputes, notified by the Client to ABN AMRO COM FIN
within 60 days as from the notification date. Should the monthly reconciliation
carried out by the Client between its Accounts Receivable SubLedger and the
Current Account reveal any differences, the Client undertakes to carry out all
usual verifications and to inform ABN AMRO COM FIN without delay of the results
of its verifications.

Termination of the Agreement launches the closure period for the Current
Account, starting as from the date of notification of termination. The
definitive closure and the balance of the Current Account shall only be
established subject to the settlement of all pending transactions.

Article 5: Management of receivables

 

  a) Opening of debit accounts

Prior to the activation of the financing line, and no more than once a week, the
Client shall transmit to ABN AMRO COM FIN the file meeting the requirements
defined in the specifications document appended to this Agreement (Appendix 1)
of all debtors included in the application scope, referred to in article 1,
including the following information:

 

  - Debtor’s account number in the AR Subledger

 

  - Debtor’s company name

 

  - Debtor’s Siren number

 

  - Debtor’s address and telephone number

The Siren number supplied by the Client shall exclusively prevail for
identification of the debtor.

Debtors benefiting from an outstanding credit granted by the Client and approved
by ABN AMRO COM FIN at the date of the audit prior to the signing of the
Agreement shall benefit from a credit approval up to that amount. New debtors
for whom the outstanding amount is inferior or equal to €80,000 (eighty thousand
euros) shall automatically benefit from a default credit approval of €80,000
(eighty thousand euros). For any new outstanding amount above €80,000 (eighty
thousand euros) on a private debtor, the Client shall transmit to ABN AMRO COM
FIN all non-confidential information in its possession allowing ABN AMRO COM FIN
to assess the solvency. For debtors whose credit limit is above €80,000 (eighty
thousand euros), ABN AMRO COM FIN undertakes to send the Client the approval
granted within 2 (two) working days maximum following the communication of the
information from the client. If non-confidential information in its possession
is not communicated, the approval shall be deemed to be refused.

ABN AMRO COM FIN may decide at any time to reduce or terminate acceptance of
debtors whose outstanding is above €80,000 (eighty thousand euros), in which
case it shall inform the Client of its decision by any means and at the best
delays. Such decisions shall have immediate effect, although receivables
corresponding to services rendered before the date on which the Client received
notice shall continue to be accepted.

The Client acknowledges that ABN AMRO COM FIN’s decisions concerning acceptance
are intended for it alone, and agrees not to disclose them to any third party,
including the relevant debtors.



--------------------------------------------------------------------------------

  b) Transfer of receivables

The Client shall transfer to ABN AMRO COM FIN on a weekly basis and according to
the specifications attached to this Agreement (Appendix 1), the list of the
Eligible Receivables.

Transfer of title of the Eligible Receivables shall be by conventional
subrogation in accordance with article 1250-1° of the French Civil Code. By
crediting the Current Account of the amount of the receivables transferred by
the Client and which are listed in the summary forms, ABN AMRO COM FIN shall
become the sole holder of the title of the aforementioned receivables as a
result and as from the day of their registration in the account. The amount of
the transferred receivables shall be credited to the current account within a
maximum of 48 (forty-eight) hours of receipt of the form.

To that effect, and at the latest on activation of the Agreement, the Client
shall sign a permanent subrogation form in favour of ABN AMRO COM FIN, of which
a template is appended hereto (Appendix 2).

ABN AMRO COM FIN shall be entitled to request at any time the delivery of any
document on the transferred receivables, in particular invoices, purchase orders
(except for phone orders) and delivery notes, which are deemed to be in its
possession. ABN AMRO COM FIN may request the Client to do its best to deliver
the documents within a reasonable time.

The Client shall be dispensed from informing its debtors of the existence of
this Agreement and from affixing any transfer clause on its invoices.

 

  c) Payment of receivables

ABN AMRO Commercial Finance shall credit the Client’s current account with the
amount of the transferred receivables which fulfil the conditions of this
agreement, including VAT.

 

  d) Transfer of credit notes

The Client shall provide ABN AMRO COM FIN with all credit notes to be deducted
from the transferred receivables, as soon as they are issued.

An explanation must be provided for these credit notes. These shall be deducted
from the current account balance.

However, their booking on the current account shall not imply acceptance or
verification by ABN AMRO COM FIN.

 

  e) Justifying documents

ABN AMRO COM FIN may demand the Client’s compliance with the following
provisions at any time:

 

  - Delivery of duplicate invoices

 

  - Delivery of any documents it shall deem necessary to establish proof of the
debt,

In the case of the cancellation of the mandate ABN AMRO COM FIN may demand the
Client’s compliance with the following provisions at any time:

 

  - Delivery of original invoices in order to send them to debtors in the event
of revocation of the mandate,

 

  - Delivery of bills of exchange accepted from debtors or promissory notes
issued by them, in the event of revocation of the mandate,

 

  f) Management mandate/recovery of receivables

Purpose of mandate: ABN AMRO COM FIN, owner of the receivables, shall be
exclusively entitled to recover the receivables transferred by the Client and to
receive payments corresponding to these receivables.

However, with regard to the Client’s performances in relation to the management
of its Debtors’ ledger, ABN AMRO COM FIN mandates the Client to collect and
receive payments in relation to the transferred receivables. This mandate shall
not lead any obligation of payment. Expenses of any kind shall remain payable by
the Client.

The procedures have been communicated by the Client to ABN AMRO COM FIN during
the diligences made prior to the signature of this Agreement. Any significant
change to such procedures must firstly be accepted by ABN AMRO COM FIN. The
Client commits to apply the credit and collection procedures as acted by ABN
AMRO COPM FIN and generally to exercise due care to protect ABN AMRO COM FIN’s
rights.

Receipt of payments: payments received by the Client for the transferred
receivables and payments by bank transfer shall be remitted on the Client’s bank
accounts referred to as the cashing accounts whose references are attached
(appendix 7).

Promissory notes and bills of exchange shall be remitted on the dedicated bank
account by the Client at the date of invoice issuing or on receipt.

For whatever purposes it may serve, receivables credited to these accounts shall
have firstly been transferred to ABN AMRO COM FIN in accordance with articles L.
313-23 and following of the French Monetary and Financial code, pursuant to a
security document which shall be signed at the latest upon the date of the first
remittance of receivables. The template for the assignment agreement for
receivables is appended as Appendix 3 and the protocols regarding the operation
of the cashing accounts will be implemented between the client, ABN AMRO COM FIN
and the banks concerned. The references of the aforementioned account shall be
stated on original invoices. It is understood that any credit transfer
corresponding to a transferred receivable, received on any bank account other
than the cashing bank account shall be immediately transferred to the dedicated
account.

In case of deactivation of the financing line both parties commit to terminate
the protocol of functioning of the cashing accounts as soon as all operations
initiated during the activation phase are settled.



--------------------------------------------------------------------------------

As soon as the above mentioned operations are settled ABN AMRO COM gives up to
the transfer of the receivables credited to these cashing accounts.

Pursuant to the terms of a particular functioning agreement to be concluded with
each of the aforementioned banks, the Client shall refrain from operating those
cashing accounts in debit or changing the domiciliation of the payments without
having obtained ABN AMRO COM FIN’s prior consent.

Disclosure: The Client shall report on the performance of the mandate, at the
first remittance of receivables and at least twice a month, by communicating to
ABN AMRO COM FIN the information set out below in a format agreed by the Parties
(ABN AMRO COM FIN shall therefore supply the Client with a specifications
document allowing it to prepare the corresponding files).

 

  - The general ledger with the unmatched invoices of debtors included in the
scope of the Agreement; the Client shall maintain the invoices settled with
bills of exchange payable on a future date in the general ledger submitted to
ABN AMRO COM FIN.

 

  - The up-to-date list of active debtors included in the scope of the
application.

 

  - List of the bad debts accounted over the past fortnight and registered in
the “416” account category.

 

  - The up-to-date statement of accruals for year-end rebates and advertising
costs.

ABN AMRO COM FIN shall be entitled to conduct any necessary verification
regarding the transferred receivables that could be on its premises and on
detailed documents, after the appointment made with the Client to be decided
within 48 (forty-eight) business hours from the request by ABN AMRO COM FIN,
except in case of justified emergency. The Client shall provide all assistance
necessary.

Cancellation of the mandate: ABN AMRO COM FIN may revoke the mandate 15
(fifteen) business days after a formal notice sent by registered letter with
acknowledgment of receipt, left unremedied, in the event of:

 

  - Significant Unfavourable Event;

 

  - dilutions (as defined in Preliminary Title) exceeding 10 % of the nominal
amount including VAT of the transferred receivables, the calculation being
established according to a method communicated by ABN AMRO COM FIN and appended
hereto (Appendix 4);

 

  - arrears above 30 (thirty) days as from the due date exceeding 10% (ten
percent) of the outstanding amount of transferred receivables, after deduction
of the unallocated credits, the calculation being established according to a
method communicated by ABN AMRO COM FIN and appended hereto (Appendix 4);

 

  - DSO recorded in ABN AMRO COM FIN’s books of more than 75 (seventy-five)
days, according to a calculation method communicated by ABN AMRO COM FIN and
appended hereto (Appendix 4).

If the mandate is revoked, ABN AMRO COM FIN shall have to take over collection
of the transferred receivables; the Client hereby agrees to do everything to
help inform debtors of the revocation of the mandate and notify new payment
account details.

Therefore, in the event of revocation, all invoices issued must strictly include
the following text in a prominent position:

To ensure full settlement, payment is to be made to ABN AMRO Commercial Finance
and sent to 39, Rue Anatole France 92532 Levallois-Perret Cedex

Tel: +33 (0)1 41 49 93 93     /     Fax: +33 (0)1 47 48 93 60

Bank details: Neuflize OBC – 3, Avenue Hoche 75008 PARIS

RIB: (sent under separate cover)

Receivable transferred to ABN AMRO Commercial Finance in accordance with
articles L.313-23 to L.313-35 of the French Monetary and Financial Code

In return of the taking over of the collection by ABN AMRO COM FIN, the
factoring fee shall be increased by 0.20%. (zero point two percent) and this
pricing shall apply as of the effective date of mandate revocation and shall be
applied to all receivable outstanding at this date.

In the event that ABN AMRO COM FIN receives payments relating to invoices whose
title has not been transferred to it, even after termination of this Agreement,
shall be deemed to receive them on behalf of the Client and in the capacity of
its agent.

In the event of a serious breach of contract by the Client, defined as any
behaviour likely to prevent ABN AMRO COM FIN from benefiting from its rights
according to the present document, ABN AMRO COM FIN shall have the right to
revoke the mandate without prior notice.

The Client undertakes not to revoke this power before the final balance of the
current account has been established.

The Client grants ABN AMRO COM FIN full powers to endorse all payment title that
might be made out to the order of the Client. The Client undertakes not to
revoke such powers for so long as its current account in ABN AMRO COM FIN’s
books remains open. The power shall be used by ABN AMRO COM FIN only in case the
mandate is revoked.

In the case of the cancellation of the mandate the client commits to communicate
to ABN AMRO COM FIN, at its request, a copy of the bills of order and delivery
within a reasonable time.



--------------------------------------------------------------------------------

Article 6: Financing of receivables

The Client may at any time send a drawdown request to ABN AMRO COM FIN for a
determined amount of up to a maximum of €60,000,000 (sixty million euros), which
shall imperatively be paid by bank transfer in the invoicing currency during the
afternoon of the day of the request if the request has been sent prior to 10am
and on the following day for all requests sent after 10am.

In the event that the Current Account balance available is greater than the
receivables outstanding, ABN AMRO COM FIN shall transfer the entire excess to a
bank account, the details of which shall have been given by the Client, once
this excess is greater than €10,000 (ten thousand euros).

The available balance is the result of the current account balance, minus
non-financeable receivables, particularly made up of:

 

  - unapproved receivables;

 

  - disputes;

 

  - receivables bringing the financing of a single debtor up to 3% (three
percent) of the total outstanding of eligible receivables except agreement by
ABN AMRO COM FIN of a list communicated by the client during the contract life;

 

  - commissions due to ABN AMRO COM FIN, incl. VAT;

 

  - year-end rebates due by the Client to debtors (it is specified that the
amounts that are not claimed or deducted by the debtors twelve months after they
are payables are not deductible);

 

  - constitution of the retention guarantee.

Article 7: Retention guarantee

The Client agrees to its current account being debited for the amounts necessary
to build up a retention guarantee equal to 20% (twenty percent) of the total
outstanding Eligible Receivables transferred, by deduction of 20% (twenty
percent) of the amount of each remittance slip.

The total amount of the retention guarantee may under no circumstances be less
than the highest amount of outstanding Eligible Receivables transferred which
have been payable for longer than 30 (thirty) days.

The retention guarantee is intended to cover the amount of dilutions and the bad
debts.

The amounts retained within the retention guarantee shall be blocked as cash
collateral and held by ABN AMRO COM FIN in whole ownership and as a security.
ABN AMRO COM FIN shall hold the credit balance of the retention guarantee in
full ownership and shall therefore be able to set off its repayment obligation
of these amounts automatically and up to the level of the balance potentially in
debit in the Current Account at any time, and upon its definitive closure.

All excess amounts, where relevant, shall be returned to the Client.

Twice a month, ABN AMRO COM FIN shall withdraw the amount of the dilutions and
the bad debts recorded over the period from the retention guarantee.

In the event the total amount of dilutions and bad debts is higher than 8%
(eight percent) of the transferred receivables, the rate of the retention
guarantee applied to future transfers may be increased by the difference between
the percentage recorded and 8% (eight percent).

Payments with subrogation transferred to the Client remain acquired for the
fraction of the bad debts exceeding the amount of the outstanding retention
guarantee; if the amount of unpaid receivables at a certain date is in excess of
the retention guarantee amount, the resulting loss shall be borne by ABN AMRO
COM FIN.

In order to neutralize the financial cost, the retention guarantee shall not be
included in calculation of the financing fee.

The retention guarantee procedure is set out in Appendix 4

Article 8: Remuneration

8-1 Service fee:

ABN AMRO COM FIN shall receive a factoring fee, excl. VAT, of 0.17% (zero point
one seven) of the net amount of the transferred New Eligible Receivables (incl.
VAT) at the time of each transfer.

The minimum annual fee comprising the factoring fee is fixed at €120,000 (one
hundred and twenty thousand euros) and is due for the whole contractual year,
beginning on the start date of this agreement and receipt of which may be
divided into monthly fractions at ABN AMRO COM FIN’s initiative.

Every six months, ABN AMRO COM FIN shall compare the fees effectively paid with
the corresponding part of the minimum annual fee, and, where relevant, shall
carry out the corresponding regularisation so that the collected fee is
equivalent to the minimum annual fee.

In the event that in any contractual year ABN AMRO COM FIN receives as much
back-up commission, as defined in Title 1, as service commission, the two
commissions shall be calculated on a pro-rata temporis basis.

8-2 Financing fee:

The financing shall result in a post accounted financing fee, subject to VAT and
calculated on a pro rata basis at the rate of 1-month Euribor + a margin of
2.40% (two point four percent), excluding VAT per annum. The benchmark rate for
a given month shall be the rate of the last working day of the previous month.



--------------------------------------------------------------------------------

The financing fee, calculated day by day on the balance of the current account,
shall be applied to any remaining amount due by the Client while the current
account is not discharged, it being specified that any payment received from a
debtor shall decrease the financing fee base as soon as it is booked in on the
account.

For example, in order to comply with the law, article L.313-4 of the French
Monetary and Financial Code, the global effective rate applicable on 21/02/12
would be 3,02 % (three point zero two per cent) a year, for a financed amount of
€60,000,000 (sixty million euros) (maximum amount available after application of
the formula stated in article 7 paragraph 4).

In the mandate revocation scenario stipulated in article 5 of Title 2 above, all
costs incurred for management, recovery and receipt by ABN AMRO COM FIN of the
transferred receivables shall be payable exclusively by the Client.

All present or future taxes, fiscal duties and related charges which may become
due as a result of execution of this Agreement shall be payable exclusively by
the Client.

Other services shall be invoiced based on the applicable pricing (Appendix 7).

8-3 Activation/deactivation fees:

ABN AMRO COM FIN shall receive a fixed fee of €10,000 (ten thousand euros) excl.
VAT for every activation/deactivation of the financing line.

Article 9: ABN AMRO ComFin Online service

ABN AMRO COM FIN shall make available to the Client a range of ABN AMRO ComFin
Online services, allowing it to view and manage its current accounts and debtor
accounts, as well as to make financing and/or approval requests, via the secure
website located at the following URL address:

www.abnamrocommfin-direct.fr.

The Client declares that it has received and accepted the General Terms and
Conditions for Use of the ABN AMRO ComFin Online Service (Appendix 6), which are
also accessible at the following URL address:

www.abnamrocommfin-direct.fr.

Subscription to the service is agreed for an unspecified term and shall end at
the same time as this Agreement.

However, the Client may terminate the Service by sending ABN AMRO COM FIN a
registered letter with acknowledgement of receipt. Termination shall be
effective three months following the end of the month in which notification
letter is sent.

The Client acknowledges that ABN AMRO COM FIN may not be held liable towards it
or towards third parties for any termination of its access to the Service under
the conditions set out above.

Subscription to the ABN AMRO ComFin Online Service shall be subject to the
applicable pricing conditions.

Article 10: Disclosure obligation and verification right

ABN AMRO COM FIN shall give notice to the Client of transactions involving the
transferred receivables by sending it the corresponding statements and a monthly
summary itemizing the transactions that took place during the previous month.
The Client shall have the use of the electronic data system of ABN AMRO COM FIN.

The Client shall give notice to ABN AMRO COM FIN at once of any significant
unfavourable event or any plan likely to seriously impact shareholding structure
or any change of its Chairman or its Managing Director. The Client shall provide
ABN AMRO COM FIN with a certified balance sheet including the notes thereto and
its profit and loss account upon their establishment but no later than the first
week of July, it being specified that these documents shall be communicated as
drafts if they have not been submitted to the annual general assembly within
this time. A copy of the reports certified by the statutory auditors shall also
be communicated upon their availability.

The Client undertakes to supply to ABN AMRO COM FIN on request a copy of its
general terms and conditions of sale along with any amendments thereto.

On request, the Client also undertakes to send ABN AMRO COM FIN a copy of
agreements relating to year-end rebates and advertising costs, as well as a copy
of monthly VAT declarations.

The Client undertakes to send ABN AMRO COM FIN a quarterly operating report in
US GAAP, at the latest one month after the end of the calendar quarter, along
with the documents of similar nature requested by ABN AMRO COM FIN.

Independently of the audits referred to in Title 3 below, the Client authorises
ABN AMRO COM FIN at any time to carry out any verifications (particularly of
accounting items) which it shall deem useful. These audits will generate no
invoicing from ABN AMRO COM FIN.

The Client undertakes to do the necessary to release ABN AMRO COM FIN from any
liability in the event of loss or destruction of the sold item and generally for
all damage or injury caused to third parties.

Title 4: Audits

From the signature of this document ABN AMRO COM FIN shall conduct a quarterly
audit at the Client’s premises.

The Client shall contribute €3000 (three thousand euros) excl. VAT to the
quarterly audit costs, per audit.



--------------------------------------------------------------------------------

Title 5: Term and termination of the Agreement

The Agreement is agreed for a term of two years which may be renewed for a term
to be defined by the Parties.

The Parties undertake to meet, at the latest three months before the expiry of
the initial period, in order to discuss whether or not to renew the Agreement.

ABN AMRO COM FIN may terminate the Agreement with 15 (fifteen) days’ notice,
sent by registered letter with acknowledgment of receipt in the event of:

 

  - change of control of the Client or the OFFICE DEPOT Group;

 

  - significant unfavourable event affecting the Client or the OFFICE DEPOT
Group;

 

  - any serious failure by the Client to fulfil its contractual obligations,
including any actions by the Client that may prevent ABN AMRO COM FIN’s rights
from being exercised.

The Client may terminate the Agreement may with 15 (fifteen) days’ notice, sent
by registered letter with acknowledgment of receipt in case of any serious
failure by ABN AMRO COM FIN to fulfil its contractual obligations, including any
actions by ABN AMRO COM FIN that may prevent the Client’s rights from being
exercised.

Unless agreed otherwise by ABN AMRO Commercial Finance, outstanding financed
amount during this notice period may not exceed that which exists on the date of
termination.

The termination of the Agreement, and after balancing of the transactions shall
automatically lead to the termination of any collateral granted in the framework
of the aforementioned Agreement and ABN AMRO COM FIN undertakes to grant any
release with effect at the date of the balancing of the transactions.

Title 6: Transfer of this Agreement

Any total or partial transfer, in any form whatever, of the benefit of the
provisions of this Agreement by the Client to a third party shall be subject to
the explicit prior consent of ABN AMRO COM FIN.

Title 7: Jurisdiction and applicable law

Any dispute relating to the execution, interpretation or termination of this
Agreement shall be referred to the Paris Commercial Court (Tribunal de
Commerce), French law being exclusively applicable.

Title 8: Confidentiality

Each Party undertakes that for the duration of the Agreement and as from its end
or termination to:

(i) Unless stipulated otherwise by law and/or regulations of the parties and/or
group, maintain confidential the clauses of this Agreement at all times and
ensure that its employees, agents, representatives and external advisors do the
same (by exception, the financing partners of the Client shall be informed by
ABN AMRO COM FIN of the existence of this Agreement);

(ii) Refrain from using or disclosing any information of a financial, technical
or commercial nature that it could obtain in regard of the business, the
company, the goods, the services, the Clients and the suppliers of the other
Party, with the exception of the information that:

 

  - is publicly available without it being a result of a breach of the recipient
Party; or

 

  - is made publicly available by an order, a directive or a decision from a
court or another competent authority;

 

  - were in possession by the recipient Party before its disclosure;

 

  - would be supplied to such Party by a third party which did not acquire such
information under a confidentiality undertaking.

Title 9: Effective start of the Agreement

The Agreement shall be effective once it has been signed.

Signed in Senlis, on February 24, 2012

In two original copies supplied to each Party.

Authorised signature and company stamp

/s/Michel Milicent

Michel Milicent

Managing Director

THE CLIENT

Write before the signature and company stamp the hand-written words “lu et
approuvé” (“read and approved”).

/s/Arben Bora

Arben Bora

Managing Director

ABN AMRO Commercial Finance